Citation Nr: 1731759	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In November 2014, the Board remanded the Veteran's appeal for additional evidentiary development. Remand was required, in part, in order to provide the Veteran with a statement of the case for 17 issues. See Manlincon v. West, 12 Vet. App 238 (1999). 

A statement of the case for these 17 issues was provided in March 2016. Then, in April 2016, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals. On his VA Form 9, the Veteran specifically identified the issues that he wished to appeal, and they are reflected on the title page above. Although there is an active entry for the 17 issues in the Veterans Appeals Control Locator System (VACOLS) (the Board's computerized tracking system), it appears that this entry was in error and the Veteran has not filed a timely appeal for them. As such, the Board declines to take jurisdiction over the 17 issues at this time. The remaining issues listed on the title page have since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's November 2014 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to secure any outstanding treatment records and to obtain additional medical opinions.

The Veteran claims entitlement to service connection for a lumbar spine disorder, a right knee disability, a left knee disability, hypertension, and residuals of a stroke, to include as secondary to hypertension.  

In July 2010 the Veteran reported that he was treated for high blood pressure while stationed in Korea. 

At his June 2014 hearing the Veteran reported that he sought medical treatment in approximately 1978 at the VA in Tuskegee, Alabama and later at the VA in Montgomery, Alabama. Currently, VA health records from the 1970s through 1990s are not of record. 

The Veteran also indicated that he sought private treatment in approximately 1978 for his knees, and following an X-ray the doctor told him that he had crushed his knees and recommended surgery. The Veteran reported that when he transferred his care to the VA he was similarly informed and advised regarding his knees.  

As per the Board's remand directives, VA attempted to associate the above records with the Veteran's electronic claims file. The earliest available treatment records that have been added to the Veteran's electronic claims file are dated from 2000. The remaining records have not, however, been associated with the record and it is unclear if they exist. As such, it appears that there may be outstanding VA treatment records, as well as private treatment records. The Veteran should again be requested to provide the necessary information and authorization to release the private treatment records, which should then be requested, and if available, associated with the record. The VA should also request all outstanding VA treatment records, to include any available treatment records from 1978 to the present that have not already been associated with the record.  If the records no longer exist, including a search of any archives, that should be certified by hospital personnel so that it is clear that further attempts to obtain the records would be futile.

The Veteran has reported that he injured his knees and back while in service.  Specifically, he conveyed that as a lineman in the field he would climb trees to hang wire, and jump from the trees to quickly move onto the next one. He recalled a time that he jumped from a tree with wire and felt a buckling and painful sensation in his left knee. The Veteran reported that he noticed swelling and wrapped his knee in an ace bandage. The Veteran indicated that his right knee took a lot of hits in service. He specified that he avoided going to sick call, especially when he was in the field.  

The Veteran also indicated that during service he experienced pain and stiffness in his back. He recalled that he helped by lifting heavy trunks or safes with secured documents that he moved in the field. The Veteran described treating his symptoms with pain medication that a friend supplied. There are also several lay statements from the Veteran's associates submitted in support of his claim.

Current VA treatment records show that the Veteran has been assessed as having degenerative joint disease and hypertension. VA treatment records also reveal that the Veteran had a stroke. In 2009 an MRI of the right and left knees, showed torn medial menisci among other problems. The Veteran has contended that his stroke was secondary to his hypertension.  

Pursuant to the Board's November 2014 remand, the Veteran received several VA examinations in February 2017 to determine the nature and etiology of his claimed disabilities of the spine, right and left knees, hypertension, and stroke. The VA examiner essentially determined that Veteran's disabilities were not related to service, and a supplemental statement of the case was issued in March 2017, which denied the Veteran's claim. 

In a June 2017 informal hearing presentation, the Veteran's representative challenged the adequacy of the VA examinations and corresponding medical opinions. Particularly, it was alleged that they were provided by an unqualified VA physician's assistant and the exact same rationale was used to explain her opinion that each condition was not related to service. 

The Board observes that the February 2017 VA examiner, who is a physician's assistant, used rationale stating that "upon review of records, there are no records from the time [the Veteran] was in the service" in reaching the negative etiological opinion for each of the Veteran's conditions. The Board also notes that the examiner did not address the Veteran's lay statements in support of the claim. There was also limited rationale provided for the opinion. Therefore, the Board finds that additional opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, request and associate with the record any outstanding private treatment records from 1978 regarding the knees and back and VA treatment records, to include those from Tuskegee and Montgomery, Alabama since 1978.  This should include a search of the archives if indicated.

If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that cannot be obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Then, after pertinent records are obtained, but whether or not records are obtained, obtain addendum opinions from the appropriate specialist(s) to determine the nature and etiology of the Veteran's (1) lumbar spine, (2) right knee, (3) left knee, (4) hypertension, and (5) stroke disabilities. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

After review of the evidence of record and with consideration of the Veteran's statements, the examiner should then render opinions as to whether it is at least as likely as not that any currently shown lumbar spine disability, right or left knee disabilities, hypertension, or residual of stroke is related to service or any incident therein.  

If the examiner determines that it is at least as likely as not that the Veteran's hypertension is related to service or any incident therein, then the examiner should also opine as to whether it is at least as likely as not that the Veteran's stroke and residuals were (a) caused by or (b) aggravated by the hypertension.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The examiner should also reconcile any prior report, if necessary. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his/her consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




